



EXHIBIT 10.58
PROMISSORY NOTE
MONTREIGN HOLDING COMPANY, LLC


$32,320,000
New York, New York
 
January 24, 2017
 
 

FOR VALUE RECEIVED, the undersigned MONTREIGN HOLDING COMPANY, LLC, a New York
limited liability company having an address at c/o Monticello Casino and
Raceway, Route 17B, P.O. Box 5013, Monticello, New York (the “Maker”), promises
to pay to KIEN HUAT REALTY III LIMITED, a corporation organized in the Isle of
Man, having its offices c/o 21st Floor Wisma Genting, Jalan Sultan Ismail, Kuala
Lumpur, Malaysia, and its registered successors and assigns (the holder of this
Note from time to time, or any portion hereof, is hereinafter referred to as the
“Holder”) or to such other account pursuant to such other wiring instruction as
the Holder may from time to time designate in writing, the original principal
amount of THIRTY TWO MILLION THREE HUNDRED TWENTY THOUSAND DOLLARS AND NO CENTS
($32,320,000.00), plus all accrued and unpaid interest which is added thereto
pursuant to the terms hereof or so much thereof as may be outstanding from time
to time (the “Principal Amount”), together with interest thereon and all other
amounts payable to the Holder under the Loan Documents with respect to the Loan,
such principal, interest and other amounts to be payable as provided in the Loan
Agreement (as defined below) and the other Loan Documents. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement.
This Promissory Note (this “Note”) is the Note referred to in that certain Loan
Agreement, dated as of the date hereof, by and between the Maker, as borrower
and the Holder, as lender, (as amended, modified or supplemented and in effect
from time to time, the “Loan Agreement”) and evidences the Loan made by the
Holder. Reference to the Loan Agreement is hereby made for a statement of the
rights of the Holder and the duties and obligations of the Maker, but neither
this reference to the Loan Agreement nor any provision thereof shall affect or
impair the absolute and unconditional obligation of the Maker to pay the
principal, interest and other amounts payable with respect to this Note when
due. The Principal Amount shall bear interest at the rates provided for in the
Loan Agreement.
All interest accrued pursuant to the Loan Agreement with respect to the Loan and
all prepayments of principal, and the resulting changes to the Principal Amount,
may be endorsed by the Holder upon Schedule A hereto attached which is a part of
this Note; provided, however, that the failure of the Holder to make any such
endorsement shall not in any manner affect the obligation of the Maker to repay
the Principal Amount in accordance with the terms hereof. Such endorsements
(absent manifest error) shall be prima facie evidence of the Principal Amount.


 
 
 




--------------------------------------------------------------------------------




The principal sum evidenced by this Note, together with accrued interest and
other sums or amounts due hereunder, shall become immediately due and payable at
the option of the Holder upon the occurrence and during the continuation of any
Event of Default in accordance with the provisions of the Loan Agreement.
With respect to the amounts due and payable pursuant to this Note, the Maker
waives demand, presentment and notice, except for notices required by any
Governmental Authority and the Loan Documents.
The Maker shall have the right to voluntarily prepay this Note without penalty
pursuant to and in accordance with the terms and provisions of the Loan
Agreement.
In no event shall the amount of interest (and any other sums or amounts that are
deemed to constitute interest under applicable Law) due or payable hereunder
(including interest calculated at the Default Rate) exceed the maximum rate of
interest designated by applicable Law (the “Maximum Amount”), and in the event
such excess payment is inadvertently paid by the Maker or inadvertently received
by the Holder, then such excess sum shall be credited as a payment of principal
on this Note, and if in excess of the outstanding Principal Amount of this Note,
shall be immediately returned to the Maker upon such determination. It is the
express intent hereof that the Maker not pay and the Holder not receive,
directly or indirectly, interest in excess of the Maximum Amount.
Other than as expressly set forth in the Loan Documents, this Note may not be
assigned in whole or in part by the Maker.
The Holder shall not by any act, delay, omission or otherwise be deemed to have
amended, modified, supplemented, waived, extended, discharged or terminated any
of its rights or remedies, except by an amendment, modification, supplement,
waiver, extension, discharge or termination in writing and signed by the
appropriate parties, as may be applicable pursuant to the Loan Agreement. All
rights and remedies of the Holder under the terms of this Note and applicable
statutes or rules of law shall be cumulative, and may be exercised successively
or concurrently. The Maker agrees that there are no defenses, equities or
setoffs with respect to the obligations set forth herein.
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Note shall be prohibited by or invalid under applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York without regard to the conflict of laws principles thereof,
to the extent the application of the laws of another jurisdiction would be
required thereby.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE HOLDER OR THE MAKER ARISING OUT
OF OR RELATING TO THIS NOTE SHALL BE


 
2
 




--------------------------------------------------------------------------------




INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. THE MAKER, AND
BY ACCEPTANCE OF THIS NOTE, THE HOLDER, HEREBY (i) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND (ii) IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
THE MAKER AND, BY ACCEPTANCE HEREOF, THE HOLDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION), BROUGHT BY EITHER PARTY HERETO WITH
RESPECT TO THIS NOTE OR THE OTHER LOAN DOCUMENTS.
FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT.
REQUESTS FOR INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT ON THE NOTES MAY
BE DIRECTED TO MAKER AT MONTICELLO CASINO AND RACEWAY, ROUTE 17B, P.O. BOX 5013,
MONTICELLO, NEW YORK.
[SIGNATURE PAGE FOLLOWS]




 
3
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Maker has caused this Promissory Note to be executed as
of the day and year first above written.
 
MAKER:


By: MONTREIGN HOLDING COMPANY, LLC
        a New York limited liability company


                 By: /s/ Joseph D’Amato
                         Name: Joseph D’Amato
                         Title: Authorized Signatory
 
 





 
 
 


